Case 1:17-cr-00582-JMS-WRP Document 579 Filed 05/10/19 Page 1 of 1                 PageID #:
                                  5015



                      UNITED STATES DISTRICT COURT
                                 DISTRICT OF HAWAII

                                                  CR. NO. 17-00582 JMS-RLP
  UNITED STATES OF AMERICA,
                                                  ORDER FOR DISMISSAL OF COUNT 9
                           Plaintiff,             IN FIRST SUPERSEDING INDICTMENT
               v.

  KATHERINE P. KEALOHA (1),
  LOUIS M. KEALOHA (2),
  DEREK WAYNE HAHN (3), and
  MINH-HUNG NGUYEN (4),

                          Defendants.

                           ORDER FOR DISMISSAL OF COUNT 9

        Upon consideration of the United States’ Notice of Dismissal of Count 9 in the

 First Superseding Indictment filed on May 9, 2019, and pursuant to Federal Rule of

 Criminal Procedure Rule 48(a) and in the interests of justice, leave of court is

 GRANTED for the United States to dismiss Count 9 of the First Superseding

 Indictment filed on March 22, 2018.

        IT IS SO ORDERED.

        DATED: Honolulu, Hawaii, May 10, 2019.


                                         /s/ J. Michael Seabright
                                        J. Michael Seabright
                                        Chief United States District Judge




 United States v. Kealoha, et al., Cr. No. 17-00582 JMS-RLP, Order for Dismissal of Count 9 in
 First Superseding Indictment
